In a civil action founded on a tort, nothing but compensatory damages can be awarded, but the injured party is entitled to full compensation for all the injury sustained, mental as well as material. In some cases, compensation for the actual material damage sustained will be full compensation. In other cases, the material damages may be trivial, and the principal injury be to the wounded feelings from the insult, degradation, and other aggravating circumstances attending the act. The recent cases of Fay v. Parker, 53 N.H. 342, and Bixby v. Dunlap, 56 N.H. 456, may be regarded as settling the law on this subject in this state. The award, as we construe it, compensates the plaintiff for the damage he has sustained by the injury to his property, and for his mental damage by reason of the defendant's malice; and there is nothing in the award that shows that it was intended as a punishment for violation of criminal law.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred.